JUDGMENT

TSOUCALAS, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), SKF USA Inc. v. United States, 2002 Ct. Intl. Trade LEXIS 127, Slip Op. 02-129 (Oct. 25, 2002), comments of SKF USA Inc, SKF GmbH, SKF France S.A, Sarma, SKF Industrie S.p.A. and SKF Sverige AB, comments and reply comments of INA Wälzlager Schaeffler oHG and INA USA Corporation, rebuttal comments of Timken U.S. Corporation1 and Commerce’s response, holds that Commerce duly complied with the Court’s remand order, and it is hereby
ORDERED that the Remand Results filed by Commerce January 23, 2003, are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.

 On February 28, 2003, Stewart and Stewart notified the Court that The Torrington Company was acquired by The Timken Company, and is now known as Timken U.S. Corporation.